Order entered September 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01386-CR

                         ASHLEY DANIELLE SIEBERT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                          Trial Court Cause No. MA16-59378-G

                                            ORDER
       Before the Court is appellant’s September 5, 2019 amended third motion for extension of

time to file her brief. We GRANT the motion and ORDER appellant’s brief due on or before

October 7, 2019.

       Appellant is cautioned that the failure to file a brief by that date may result in the appeal

being abated for a hearing under appellate rule 38.8(b)(3). See TEX. R. APP. P. 38.8(b)(3).



                                                      /s/    LANA MYERS
                                                             JUSTICE